Cook, J.,
delivered the opinion of the court.
Appellant was convicted of the crime, of murder, and sentenced to confinement in the penitentiary for the term of his natural life.
*402Among other assignments of error is the action of the trial court overruling’ appellant’s objections to the admission of certain evidence whereby it was shown that the deceased a short while before his death, identified appellant as the person who inflicted the fatal wound. There can be no claim that the statement of deceased was, in any sense, a dying’ declaration, but it is said here that deceased accused appellant of the crime, and that appellant did not deny the charge. The record shows that appellant denied the statement of deceased, that he was the person who shot deceased, and this denial immediately followed the charge.
The sole question before the jury was the identity of the murderer, and the admission of this evidence was highly prejudicial.

Reversed and remanded.